Nicor Gas Company
Form 10-K
Exhibit 10.06

 
 
NICOR GAS ANNUAL INCENTIVE COMPENSATION PLAN FOR OFFICERS


Nicor Gas (the “Company”) has established the Nicor Gas Annual Incentive
Compensation Plan for Officers (the “Plan”) to link participant incentive
compensation to the accomplishment of corporate and operating unit financial
performance as well as to non-financial measures of operating performance across
the Company and operating units.  It ties the pay an individual receives to
Company performance and non-financial goals.  This plan is intended to provide a
framework for a performance-based bonus program for Nicor Gas, and is effective
January 1, 2008.
 
Purpose
The purpose of this Plan is to provide meaningful annual incentive award
opportunity to the participants.  Awards will be directly tied to the
achievement of corporate financial and operating goals and non-financial
objectives.  The Plan has been structured to encourage teamwork among business
units and encourage the achievement of both shareholder and ratepayer oriented
goals.
 
Eligible Group
Officers of Nicor Gas in Salary Bands 1 or higher are eligible for
participation.  As such, participation is limited to employees in positions
which enable them to make significant contributions to the performance and
growth of the Company.


Compensation Objective
Base Salary + Bonus Target = Short-Term Compensation Objective


An individual's short-term compensation objective will be based on salary plus a
bonus, expected to be earned if established performance targets are
met.  Short-term compensation above (or below) target levels may be paid in the
event performance exceeds (or falls short of) goals.


Base Salary
Standards for base salaries will be targeted to the 50th percentile of the
appropriate industry survey data.  Base salaries are reviewed annually by the
Compensation Committee of the Board of Directors (the “Compensation Committee”).


Bonus Targets
The bonus target amount varies according to pay, job responsibilities and
ability to impact the organization and is consistent with the bonus opportunity
ranges set by officer salary bands.  Higher responsibility and impact levels
result in greater dollars at risk.


Performance Targets
Performance criteria focus on the achievement of established and documented
strategic goals.  Performance targets may include measures of corporate
financial and operating performance, defined group objectives or individual
performance
 

--------------------------------------------------------------------------------


 
objectives.  Each particular performance target will be assigned weighting
reflected as a percentage of bonus target.


Goal Setting Guidelines
The most important aspect of this Plan will be the establishment of effective
goals.  In addition to measures of corporate financial and operating
performance, other non-financial measures of performance will also be
established.  The goals should be realistic and measurable wherever possible by
quantifiable performance criteria.  It is recognized that measurement of some
goals will require subjective assessments of performance.  Goals must be
consistent with the longer-term strategic plan.


A set of guidelines will be devised by the Nicor Human Resources Department to
aid in this process.  These guidelines will provide direction as to the
formulation and reporting of non-financial goals.


Amount of bonus payment for financial/budget related goals can vary above and
below target based upon results achieved.  For targets met, bonus amount will be
100% of bonus target.  When targets are exceeded or are not reached, bonus will
be proportionately more or less than the target.


The Compensation Committee may make appropriate upward or downward adjustments
if, after taking into consideration all of the facts and circumstances of the
performance period, it determines that adjustments are warranted.


Plan Schedule and Bonus Payment
The Plan runs on a calendar year basis, with the strategic planning cycle and
budgeting process serving as the primary link to performance and bonus
targets.  The Accounting Department is responsible for the determination of
actual financial results.  Performance will be reviewed at least twice a year to
monitor progress and adjust accruals.


Year-end results should be available and evaluated as early as possible in the
following year.  No bonus shall be paid until the Compensation Committee
approves such payment.


Subject to the provisions of the “Bonus Deferral” section below, bonuses will be
paid to participants in a single lump sum.  Payment will be made between January
1 and March 15 of the calendar year following the calendar year in which the
services were performed (or, in the event that payment is not made by March 15,
no later than December 31 of such calendar year).  Bonus payments under this
Plan are intended to satisfy either the short-term deferral exemption under
Treas. Reg. Sec. 1.409A-1(b)(4) or be compliant with Section 409A of the
Internal Revenue Code.  All awards will be paid in cash, except as provided
below.
 
Bonus Deferral
Deferral under the Stock Deferral Plan or Salary Deferral Plan.  A participant
in the Stock Deferral Plan may elect to defer up to 50% of his bonus award into
that plan
 

--------------------------------------------------------------------------------


 
and a participant in the Salary Deferral Plan may elect to defer 10% to 20% of
his bonus award into that plan.  All such elections must be made in accordance
with the terms of the Stock Deferral Plan and/or Salary Deferral Plan in order
to be effective.  In the event of conflict between the terms of the Stock
Deferral Plan or the Salary Deferral Plan and this Plan, the terms of the Stock
Deferral Plan or the Salary Deferral Plan, as applicable, shall
control.  Appropriate taxes for the entire award amount will be withheld from
the portion of the award being paid in cash.
 
Integration with Existing Programs
Base salaries will be managed with range bands at the appropriate blend of
general and industry data for comparable positions, with total compensation
objectives to be managed at a level appropriate with the performance of the
company, as determined by the Compensation Committee.  Salaries will be
monitored each year and increases granted based on merit and range bands.  Bonus
targets will be set as a percentage of base salary. A change, other than the
annual salary review, in the compensation objective will customarily occur
during the year only through promotion to various levels, at which time the base
salary and bonus target are also likely to change.


Promotion of an employee during the year or reassignment to responsibilities in
which new performance objectives apply will result in proration of the existing
performance objectives and bonus target and assignment of new performance
objectives and if appropriate, a new bonus target as determined by the
Compensation Committee.  Promotion into an Executive Salary Band would create
eligibility for bonus at a prorated amount, based on the effective date of the
promotion.


If a participant voluntarily terminates or is terminated for cause prior to the
end of the performance period, then no award shall be granted.  In the event a
participant shall die, become disabled, or retire before the end of the
performance period, then the Compensation Committee will authorize payment of an
award to the participant, or beneficiary, in such other amount as the Committee
deems appropriate.
 
Responsibility
The Human Resources Department will be responsible for the administration of the
process for the company.  This will include:


1.       monitoring market salary and total compensation levels;
 
2.       recommending structural changes in base salary and compensation
objective adjustments;


3.       assisting the Nicor Gas CEO in progress and exception reporting to the
Compensation Committee;



--------------------------------------------------------------------------------


 
4.       assist the Nicor Gas CEO in monitoring financial performance targets
throughthe Accounting Department and communicating progress reports to
theparticipants;


5.       monitoring compliance with related financial controls; and


6.       maintaining the accuracy of the plan document(s) governing the plan.


The Nicor Gas CEO shall be responsible for:
 
1.       reviewing market salary and compensation levels and approving
recommendations before presentation to the Compensation Committee;


2.       approving structural changes in base salary and compensation objective
adjustments before presentation to the Compensation Committee;


3.       recommending eligibility, performance targets and goals to the
Compensation Committee;


4.       monitoring performance targets through the Accounting Department and
other sources of necessary documentation;


5.       communicating progress reports to the participants; and,


6.       reporting performance results and making award recommendations to the
Compensation Committee.


The Plan and changes to its performance targets and measurement criteria will be
reviewed and approved by the Compensation Committee.


In determining the actual bonus awards to be made, the Compensation Committee
may take into account all of the facts and circumstances which exist during the
year and may make appropriate upward or downward revisions in performance
criteria, add or delete objectives, or change the relative percentages assigned
to the various performance objectives.


Amendment and Termination
The Compensation Committee may amend or terminate the Plan at any time without
the consent of the participants.  No such amendment or termination shall
negatively impact any participant's amount which accrued under the Plan prior to
the calendar year in which the amendment is made.
 
 
 

 
